              Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 1 of 24




 1   Eric H. Gibbs (SBN 178658)
     Andre Mura (SBN 298541)
 2   Amanda M. Karl (SBN 301088)
     Jeffrey Kosbie (SBN 305424)
 3   GIBBS LAW GROUP LLP
     505 14th Street, Suite 1110
 4   Oakland, California 94612
     Telephone: (510) 350-9700
 5   Fax: (510) 350-9701
 6   ehg@classlawgroup.com
     amm@classlawgroup.com
 7   amk@classlawgroup.com
     jbk@classlawgroup.com
 8
     Attorneys for Plaintiff and Proposed Class
 9
10
11
                                   UNITED STATES DISTRICT COURT
12                               NORTHERN DISTRICT OF CALIFORNIA
13
14     STACEY SIMINS, on behalf of herself and    Case No. 5:20-cv-2893
       all others similarly situated,
15                                                CLASS ACTION COMPLAINT AND
16                           Plaintiff,           DEMAND FOR JURY TRIAL

17                  v.
18
       ZOOM VIDEO COMMUNICATIONS,
19     INC.,

20                           Defendant.
21
22
23
24
25
26
27
28



                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                     CASE NO. 5:20-cv-2893
                 Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 2 of 24




 1          Plaintiff, on behalf of herself and all others similarly situated, alleges the following:
 2                                         SUMMARY OF THE CASE
 3          1.       Zoom provides a video-conferencing service called Zoom Meetings. The video meetings
 4   ostensibly allow users to engage in video and audio conversations with only those specified people with
 5   whom they have chosen to communicate. Users reasonably expect these conversations to be private and
 6   secure, and these expectations are heightened by the very nature of Zoom Meetings, where users can
 7   not only be heard, but also seen.
 8          2.       Zoom has long cultivated the expectation that its service is both secure and private, and
 9   Zoom has grown its business and revenues based on that expectation. Among other things, Zoom has
10   long marketed the service as being protected with end-to-end, 256-bit encryption, and has emphasized
11   that it takes concrete steps to ensure privacy and security for its users.
12          3.       But in reality, Zoom has failed to deliver private and secure video conferencing. The
13   level of encryption Zoom provides is far less robust than what it promised. And a wide variety of
14   security failings have jeopardized Zoom-users’ privacy. These failings have enabled bad actors to join
15   meetings without permission, to access web cameras surreptitiously, and to access many thousands of
16   recorded Zoom meetings stored online. All the while, Zoom has actively shared information about its
17   users with Facebook, despite failing to disclose that practice in its privacy policy.
18          4.       Zoom’s conduct violates various state laws and has led to Zoom profiting unfairly at the
19   expense of its customers. Plaintiff, as a paying customer, has brought suit on behalf of herself and all
20   others similarly impacted, to force Zoom to deliver appropriate injunctive relief and remuneration.
21                                                    PARTIES
22          5.       Plaintiff Stacey Simins is a citizen and resident of Texas.
23          6.       Defendant Zoom Video Communications, Inc., is a Delaware corporation with its
24   principal place of business in San Jose, California.
25                                        JURISDICTION AND VENUE
26          7.       This Court has jurisdiction over this action under the Class Action Fairness Act, 28
27   U.S.C. § 1332(d). There are at least 100 members in the proposed class, the aggregated claims of the
28   individual class members exceed the sum or value of $5,000,000, exclusive of interest and costs, and at

                                              1
                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                     CASE NO. 5:20-CV-2893
                  Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 3 of 24




 1   least one class member is a citizen of a different state than Defendant Zoom. This Court has jurisdiction
 2   over supplemental state law claims pursuant to 28 U.S.C. § 1367.
 3           8.       This Court may exercise jurisdiction over Defendant because they are registered to
 4   conduct business in California; have sufficient minimum contacts in California; and intentionally avail
 5   themselves of the markets within California through the promotion, sale, marketing, and distribution of
 6   their products, thus rendering the exercise of jurisdiction by this Court just and proper.
 7           9.       Venue is proper in this District under 28 U.S.C. § 1391 because Defendant is
 8   headquartered in this district, Defendant conducts substantial business in this district, and a substantial
 9   part of the events giving rise to Plaintiff’s claims occurred in this District.
10                                         INTRADISTRICT ASSIGNMENT
11           10.      Assignment to the San Jose Division would be proper because Zoom is headquartered in
12   San Jose, California, and a substantial part of the events or omissions which give rise to the claims
13   alleged herein occurred there.
14                                            FACTUAL ALLEGATIONS
15                                                       Background
16           11.      Zoom was launched in 2011. The company provides video-conferencing capabilities to
17   businesses and individuals.
18           12.      The cornerstone of Zoom’s product line-up is Zoom Meetings.1 Zoom Meetings provide
19   video, voice, chat, and content sharing across mobile devices, desktops, laptops, telephones, and
20   conference room systems. The Zoom Meetings are effectively calls made online, most commonly with
21   video as well as audio. The meetings can have two participants or far more.2
22           13.      Zoom Meetings integrates with numerous other widely used software tools, including
23   Dropbox, Google, LinkedIn, Microsoft, Salesforce, and Slack. Zoom advertises unparalleled usability,
24   making it “easy to start, join, and collaborate across any device” with “streamlined enterprise-grade
25   video conferencing.”3
26
27
     1
       https://investors.zoom.us/static-files/09a01665-5f33-4007-8e90-de02219886aa
28   2
       https://investors.zoom.us/static-files/09a01665-5f33-4007-8e90-de02219886aa
     3
       https://web.archive.org/web/20200208202315/https://zoom.us/meetings
                                               2
                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      CASE NO. 5:20-CV-2893
               Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 4 of 24




 1           14.       Zoom customers include global Fortune 50 companies and span industry sectors,
 2   including education, entertainment/media, enterprise infrastructure, finance, government, health care,
 3   manufacturing, non-profit/not for profit and social impact, retail/consumer products, and
 4   software/internet.4 As of January 31, 2020, approximately 81,900 Zoom customers had more than 10
 5   employees.
 6           15.       As of December 2019, Zoom had about 10 million peak daily Zoom Meeting
 7   participants. Following the rapid adoption of Zoom due to COVID-19 related closures, in March 2020
 8   Zoom reported daily meeting participants topped 200 million.5
 9           16.       Zoom users can access Zoom Meetings by creating an account. Zoom offers a basic
10   account level for free, and it charges between $14.99 and $19.99 per month, per host, for accounts that
11   come with additional features, including the ability to host more participants and to conduct meetings
12   lasting longer than 40 minutes. Zoom users can pay for additional add-on features, including additional
13   cloud storage and support for conference rooms. In addition, Zoom offers education and healthcare
14   plans with their own pricing.
15                      Users Reasonably Expect Security and Privacy When Using Zoom
16           17.       Because of the very nature of Zoom Meetings, users expect and understand that the
17   service comes with privacy and security features. Like talking on the phone, communicating by video
18   conference is generally understood to be a private matter. Users reasonably expect that their
19   communications will only be heard and seen by those that the users know they are communicating with
20   in the meeting.
21           18.       Zoom understands that user privacy and security are important for its customers. As
22   Zoom put it in a June 2019 security guide, “Zoom places security as the highest priority in the
23   operations of its suite of products and services.”6 At least as far back as November 2019, Zoom’s
24   security webpage acknowledged that “millions of people and organizations trust us with their
25   communications.”7
26
27   4
       https://investors.zoom.us/static-files/09a01665-5f33-4007-8e90-de02219886aa
     5
       https://blog.zoom.us/wordpress/2020/04/01/a-message-to-our-users/
28   6
       https://web.archive.org/web/20200331082306/https://zoom.us/docs/doc/Zoom-Security-White-Paper.pdf
     7
       https://web.archive.org/web/20191104094251/https://zoom.us/security
                                                3
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                       CASE NO. 5:20-CV-2893
                    Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 5 of 24




 1               19.       Not only does Zoom know its users expect privacy and security, Zoom actively
 2   cultivates that expectation. Zoom’s June 2019 security guide tells users it “strives to continually
 3   provide a robust set of security features and practices to meet the requirements of businesses for safe
 4   and secure collaboration.8 Since November 2019, its security webpage told users that Zoom is “proud
 5   to exceed industry standards when it comes to your organizations communications.”9 And since at least
 6   October 2018, the product webpage for Zoom Meetings promised that it was “built for modern teams”
 7   and allowed users to “meet securely” with end-to-end encryption and other security features and
 8   settings.10
 9               20.       Zoom’s blog includes numerous entries regarding Zoom’s security features, stating, for
10   example, “ensuring the privacy and security of our users and their data is our top priority”11 and “Zoom
11   is able to give hosts and attendees the security they need to communicate confidently and securely over
12   any device.”12
13               21.       In addition to these statements acknowledging the importance of privacy and security,
14   Zoom tells users “how Zoom secures your data and protects your privacy.”13 Of particular emphasis,
15   Zoom tells potential and current users that Zoom uses “encryption for all meetings.”14 And in
16   particular, beginning at least in July 2017, Zoom claimed to provide “industry-standard end-to-end
17   Advanced Encryption Standard (AES) encryption using 256-bit keys to protect meetings.”15
18               22.       Zoom has emphasized the end-to-end and 256-bit AES encryption both generally and in
19   the context of meetings involving entities in the fields of education, finance, government, and
20   healthcare—all of which require privacy and security. On July 12, 2019, in a blog post titled “The Rise
21   of Cloud Video Conferencing in Financial Services,” Zoom identified compliance and security,
22   including encryption and security certifications, as one of the capabilities that financial services looked
23   for in evaluating video conferencing services.16 So, on its finance webpage, Zoom advertises “multi-
24
     8
       https://web.archive.org/web/20200331082306/https:/zoom.us/docs/doc/Zoom-Security-White-Paper.pdf
25   9
       https://web.archive.org/web/20191104094251/https://zoom.us/security
     10
        https://web.archive.org/web/20181028201834/https://www.zoom.us/meetings
26   11
        https://blog.zoom.us/wordpress/2020/03/29/zoom-privacy-policy/
     12
        https://blog.zoom.us/wordpress/2019/12/04/hosts-admins-secure-zoom-meeting-experience/
27   13
        https://zoom.us/docs/en-us/privacy-and-security.html
     14
        https://zoom.us/meetings
28   15
        https://web.archive.org/web/20200406001952/https://zoom.us/meetings
     16   https://blog.zoom.us/wordpress/2019/07/12/rise-of-cloud-video-conferencing-in-financial-services/
                                                    4
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                           CASE NO. 5:20-CV-2893
               Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 6 of 24




 1   layer security with 256-bit AES encryption, data sovereignty, and role-based access control;”17 its
 2   government and education pages explain that “Zoom enables FERPA/HIPAA compliance and provides
 3   256-bit encryption;”18 and its healthcare page claims “HIPAA (signed BAA) and PIPEDA/PHIPA
 4   compliance with 256-bit AES encryption.”19 Prior to April 2020, going back at least to March 2019,
 5   these webpages all advertised “end-to-end 256-bit AES encryption.”20
 6           23.     Zoom also advertises security and encryption features on its plans and pricing page.
 7   Prior to April 2020, and at least as far back as July 2017, the Security listing on this page included
 8   “AES 256 bits encryption: [e]nd to end security is an added layer of application security. Zoom can
 9   encrypt all presentation content at the application layer using the Advanced Encryption Standard (AES)
10   256-bit algorithm.”21
11                    Zoom Broke Its Promises and Failed to Protect Security and Privacy
12           24.     Despite its promises, and its knowledge of its users’ expectations, Zoom has consistently
13   failed to protect its users’ security and privacy.
14                              Zoom Failed to Provide the Encryption It Promised
15           25.     Despite its unequivocal representations, Zoom never provided end-to-end encryption for
16   Zoom meetings.
17           26.     A Zoom spokesperson recently acknowledged that Zoom did not actually have the
18   ability “to enable [end-to-end] encryption for Zoom video meetings.”22
19           27.     Instead, what Zoom was claiming to be end-to-end encryption is commonly referred to
20   as transport encryption. With end-to-end encryption, only the participants in a Zoom meeting would
21   have the keys required to decrypt meeting content. With transport encryption, data is encrypted as it
22   travels over the Internet, but Zoom itself has access to the encryption keys.
23
24
     17
        https://zoom.us/finance
25   18
        https://zoom.us/education, https://zoom.us/government
     19
        https://zoom.us/healthcare
26   20
        https://web.archive.org/web/20190211182832/https://www.zoom.us/finance,
     https://web.archive.org/web/20181028201833/https://zoom.us/education,
27   https://web.archive.org/web/20190314004506/https://zoom.us/government,
     https://web.archive.org/web/20181205050841/https://www.zoom.us/healthcare
28   21
        https://web.archive.org/web/20170703052830/https://zoom.us/pricing
     22
        https://theintercept.com/2020/03/31/zoom-meeting-encryption/
                                              5
                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                     CASE NO. 5:20-CV-2893
                Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 7 of 24




 1           28.      Providing end-to-end encryption is possible in video meetings. In fact, despite any
 2   technical challenges in implementing end-to-end encryption, Apple’s FaceTime does so.23
 3           29.      And in the period during which Zoom was telling customers its meetings were end-to-
 4   end encrypted, Zoom never presented them with the caveat that what Zoom was claiming to be end-to-
 5   end encryption was what the rest of the industry called transport encryption. As Zoom’s chief product
 6   officer Odel Gal recently admitted, the company had instead “incorrectly suggest[ed] that Zoom
 7   meetings were capable of using end-to-end encryption.”24
 8           30.      Not only did the lack of end-to-end encryption raise the concern that Zoom or its
 9   employees would access meeting content, it also raised the concern that other third parties, including
10   governments might do so. The Intercept reported that Zoom has failed to publish transparency reports,
11   which enumerate the government requests for data they receive, from which countries, and which of
12   those they comply with.25
13           31.      For example, a Citizen Lab report found that some Zoom Meetings with participants in
14   North America were routed through servers in China, as were the encryption keys used to secure those
15   calls.26 Due to Zoom’s failure to implement true end-to-end encryption, state operators in China could
16   have had access to the unencrypted meeting data. Shortly after the Citizen Lab report, Zoom
17   acknowledged “it is possible certain meetings were allowed to connect to systems in China, where they
18   should not have been able to connect.”27 Although Zoom software typically connects to datacenters
19   near a user’s region, during heavy network traffic, Zoom uses servers in other regions too, and as Zoom
20   began rapidly expanding capacity in February 2020, it included servers in China on the whitelist of
21   potential servers for clients outside of China. Zoom admitted that these servers should have never been
22   on the whitelist for backup servers available to clients outside of China.
23           32.      The lack of end-to-end encryption was not Zoom’s only broken promise relating to
24   encryption. On April 3, 2020, the Citizen Lab at the University of Toronto revealed that Zoom did not
25
26
     23
        https://theintercept.com/2020/03/31/zoom-meeting-encryption/
27   24
        https://blog.zoom.us/wordpress/2020/04/01/facts-around-zoom-encryption-for-meetings-webinars/
     25
        https://theintercept.com/2020/03/31/zoom-meeting-encryption/
28   26
        See also https://techcrunch.com/2020/04/03/zoom-calls-routed-china/
     27
        https://blog.zoom.us/wordpress/2020/04/03/response-to-research-from-university-of-torontos-citizen-lab/
                                               6
                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      CASE NO. 5:20-CV-2893
                Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 8 of 24




 1   use AES-256 encryption as it had advertised.28 Instead, Citizen Lab discovered, Zoom used an AES-
 2   128 key for its encryption. AES-256 vs. 128 refers to the length of the encryption key, and a 256-bit
 3   key is exponentially stronger than a 128-bit key.29
 4           33.      Even worse, Citizen Lab explained, Zoom used an in-house implementation of the
 5   algorithm in ECB mode. ECB mode encrypts data in blocks, which preserves patterns from the original
 6   file in the encrypted version, as illustrated below:30
 7
 8
 9
10
11
12
13
14
15
             34.      In response to the concerns raised by Citizen Lab, Zoom CEO Eric Yuan admitted “we
16
     can do better with our encryption design.”31
17                           Zoom Failed to Provide Private and Secure Meetings
18
             35.      Beyond its broken promises regarding encryption, there have been many indications that
19
     Zoom’s meetings were not as private and secure as reasonable users would have expected.
20
                                       Zoom’s Waiting Room Has Not Been Secure
21
             36.      Citizen Lab issued reports on April 3 and April 8, 2020, concerning “a security issue
22
     with Zoom’s Waiting Room feature.”
23
             37.      Zoom advertises Waiting Rooms as an additional security feature. In a February 2020
24
     blog post, Zoom explained that waiting rooms are “a virtual staging area that prevents people from
25
     joining a meeting until the host is ready.”32 With the waiting room feature enabled, the meeting host
26
     28
        https://citizenlab.ca/2020/04/move-fast-roll-your-own-crypto-a-quick-look-at-the-confidentiality-of-zoom-meetings/
27   29
        https://www.rapidsslonline.com/blog/encryption-strength-128-bit-ssl-vs-256-ssl/
     30
        https://securityboulevard.com/2020/04/simple-illustration-of-zoom-encryption-failure/
28   31
        https://blog.zoom.us/wordpress/2020/04/03/response-to-research-from-university-of-torontos-citizen-lab/
     32
        https://blog.zoom.us/wordpress/2020/02/14/secure-your-meetings-zoom-waiting-rooms/
                                               7
                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      CASE NO. 5:20-CV-2893
               Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 9 of 24




 1   must “admit” all users to the meeting before they gain access to the video chat. Meeting hosts can also
 2   kick people out of the video chat, sending them back to the waiting room.
 3           38.     Citizen Lab reported that when a user joined a Zoom Meeting waiting room, Zoom sent
 4   the video data stream and decryption key to the user’s computer.33 This could allow the user to extract
 5   and decrypt the video data stream, allowing them to view the meeting video without being admitted to
 6   the meeting.
 7                                           Zoom Bypasses Mac Security
 8           39.     Zoom has also recently admitted to several security vulnerabilities.
 9           40.     For instance, a security researcher named Jonathan Leitschuh pointed out that a security
10   flaw enabled third-parties to both enable and access the webcam in Zoom meetings on Mac
11   computers.34 This could trigger a computer to automatically launch a Zoom meeting with no
12   notification to the computer’s user.35 Zoom’s video-on preferences increased the danger. Unless a user
13   disabled that default setting, a third party could set Zoom to launch with video on. As a result, Mr.
14   Leitschuh explained, an attacker exploiting this vulnerability could use Zoom to access a user’s video
15   feed without the user’s knowledge.
16           41.     Further, Mr. Leistchuh disclosed, this same vulnerability would have allowed an attacker
17   to engage in a denial-of-service attack by repeatedly joining a user to an invalid call.36 If an attacker
18   initiated a denial-of-service attack exploiting this vulnerability, the Zoom app would constantly request
19   “focus” from the OS, disrupting the user’s ability to continue using their computer.
20           42.     This security flaw resulted from the way in which Zoom is installed on a Mac computer.
21   The installation creates a local web server that is undocumented and undisclosed. This web server can
22   not only launch a Zoom meeting, but also can re-install the Zoom app even after a user had uninstalled
23   it. With the web server installed, the Zoom app could be used to bypass the web browser’s security
24   prompt to launch a Zoom meeting.
25
     33
        https://citizenlab.ca/2020/04/zooms-waiting-room-vulnerability/
26   34
        https://medium.com/bugbountywriteup/zoom-zero-day-4-million-webcams-maybe-an-rce-just-get-them-to-visit-your-
     website-ac75c83f4ef5
27   35
        https://medium.com/bugbountywriteup/zoom-zero-day-4-million-webcams-maybe-an-rce-just-get-them-to-visit-your-
     website-ac75c83f4ef5
28   36
        https://medium.com/bugbountywriteup/zoom-zero-day-4-million-webcams-maybe-an-rce-just-get-them-to-visit-your-
     website-ac75c83f4ef5
                                              8
                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                     CASE NO. 5:20-CV-2893
               Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 10 of 24




 1           43.      In a July 8, 2019 blog post, Zoom acknowledged the security flaw and said that it had
 2   intentionally created the web server. Zoom claimed the web server could function as “a workaround to
 3   a change introduced in Safari 12 [the MacOS web browser] that requires a user to confirm that they
 4   want to start the Zoom client prior to joining every meeting.”37
 5           44.      Two days later, Zoom CEO Eric Yuan admitted that “we misjudged the situation” and
 6   said Zoom would remove the web server installed on Mac clients.38 On the same day as Yuan’s blog
 7   post, Apple released an automatic MacOS update to uninstall the web server.39 According to security
 8   researcher Patrick Wardle, this is the only known instance in which Apple used its Malware Removal
 9   Tool against a popular app.40
10           45.      A distinct security vulnerability emerged publicly in March 2020, when security
11   researchers Felix Seele and Patrick Wardle revealed problems with the installer for Zoom’s Mac client.
12   First, Seele disclosed that Zoom’s Mac installer used preinstallation scripts to install Zoom without a
13   user ever clicking install.41 Once a user opened the Zoom installer on MacOS, preinstallation scripts
14   would unpack and install Zoom without the user intentionally installing the app.
15           46.      Seele described the flaw as “very shady” and said it “definitely leaves a bitter aftertaste.”
16   The app is installed without the user consenting via a highly misleading prompt to gain root privileges.
17   Per Seele, “[t]he same tricks that are being used by macOS malware.”42
18           47.      Zoom’s CEO responded to Seele’s original post via Twitter, saying, “Your point is well
19   taken and we will continue to improve.”43 Two days later, Zoom issued a new installer that purportedly
20   addressed the security flaws identified by Seele.44
21           48.      In response to Seele’s disclosure, Wardle further tested the Zoom Mac installer and
22   concluded that the Mac OS installer created a vulnerability that would allow attackers to gain root
23   privileges within MacOS.45 Wardle also identified a separate vulnerability in the Zoom MacOS app
24
     37
        https://blog.zoom.us/wordpress/2019/07/08/response-to-video-on-concern/
25   38
        https://blog.zoom.us/wordpress/2019/07/10/security-update-and-our-ongoing-efforts/
     39
        https://techcrunch.com/2019/07/10/apple-silent-update-zoom-app/
26   40
        https://objective-see.com/blog/blog_0x56.html, https://techcrunch.com/2019/07/10/apple-silent-update-zoom-app/
     41
        https://twitter.com/c1truz_/status/1244737672930824193, https://objective-see.com/blog/blog_0x56.html
27   42
        https://objective-see.com/blog/blog_0x56.html
     43
        https://twitter.com/ericsyuan/status/1245104758240632832
28   44
        https://www.theverge.com/2020/4/2/21204648/zoom-macos-installer-update-privacy-security-concerns
     45
        https://objective-see.com/blog/blog_0x56.html
                                               9
                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      CASE NO. 5:20-CV-2893
               Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 11 of 24




 1   that would allow an attacker to piggyback off of Zoom’s access to gain access to a user’s webcam and
 2   microphone.
 3           49.      Zoom acknowledged the security flaws identified by Wardle. As part of an April 2, 2020
 4   product update, Zoom said it “Resolved an issue where a malicious party with local access could
 5   tamper with the Zoom installer to gain additional privileges to the computer [and] Resolved an issue
 6   where a malicious party with local access could gain access to a user’s webcam and microphone.”46
 7                                   Zoom Bypasses Security on Cisco Endpoints
 8           50.      On November 25, 2019, Cisco published a blog post47 alerting its customers to a
 9   vulnerability created by Zoom that provided an access point attackers could use to control a Cisco
10   video endpoint, located inside a corporate firewall, without obtaining authentication.48 Cisco said the
11   Zoom feature was “not a Cisco supported solution that meets our standards of enterprise-grade
12   security.”49
13           51.      The security flaw stemmed from how Zoom implemented its connection to the Cisco
14   video endpoint. The Zoom Connector used Cisco video endpoints to join Zoom meetings. A user would
15   install the Zoom Connector on a Windows server located inside an organization’s firewall. During the
16   installation, the user entered passwords for the Cisco video endpoint. The credentials were stored in the
17   Zoom Connector so that the Connector could control the Cisco video endpoint.
18           52.      The Zoom Connector also created a unique URL for each Cisco video endpoint. By
19   navigating to one of these URLs on the Zoom cloud, a user could then control the Zoom Connector,
20   and via the Zoom Connector, control the Cisco video endpoint. This URL was unsecured and allowed
21   anyone with the URL to control the Cisco video endpoint. Security analyst Brent Kelly explained,
22   “[t]he Zoom Connector essentially creates a sort of tunnel between the [Cisco] video endpoint browser
23   interface and the Zoom cloud.”50
24           53.      In a November 26, 2019 blog post, Zoom admitted “If a bad actor were to . . . obtain that
25   URL, for example through an exploit of the administrator’s browser, they could access the device
26
     46
        https://support.zoom.us/hc/en-us/articles/201361963-New-Updates-for-macOS
27   47
        https://blogs.cisco.com/collaboration/our-focus-on-security-in-an-open-collaboration-world
     48
        https://www.nojitter.com/video-collaboration-av/zoom-gives-way-video-device-security-breach-again
28   49
        https://blogs.cisco.com/collaboration/our-focus-on-security-in-an-open-collaboration-world
     50
        https://www.nojitter.com/video-collaboration-av/zoom-gives-way-video-device-security-breach-again
                                              10
                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      CASE NO. 5:20-CV-2893
              Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 12 of 24




 1   administration functions without logging in. The URL would continue to be accessible even after the
 2   administrator had logged out or changed their password on the Zoom web portal.”51
 3                                  Recorded Zoom Meetings Accessible Online
 4           54.      Zoom allows meeting hosts to record videos and save them to their computer or online.
 5   Other meeting participants are notified when the host starts to record but are not required to consent to
 6   the recording.
 7           55.      Due to lax security protocols, Zoom did not password-protect recorded meetings by
 8   default and exacerbated the problem by defaulting to nearly identical naming structures for every
 9   recording.
10           56.      As a result, thousands of recorded Zoom meetings have been viewable on the Internet.
11   These recorded meetings were stored online without a password.52 One search for recordings, using
12   Zoom’s default naming convention, revealed more than 15,000 results.53 The Washington Post reported
13   that the accessible recorded meetings included one-on-one therapy sessions; a training orientation for
14   workers doing telehealth calls that included people’s names and phone numbers; small-business
15   meetings that included private company financial statements; and elementary school classes, in which
16   children’s faces, voices, and personal details were exposed.54 Per the Washington Post, “Many of the
17   videos include personally identifiable information and deeply intimate conversations, recorded in
18   people’s homes. Other videos include nudity, such as one in which an aesthetician teaches students how
19   to give a Brazilian wax.” 55
20           57.      The Washington Post reported that “because Zoom names every video recording in an
21   identical way, a simple online search can reveal a long stream of videos elsewhere that anyone can
22   download and watch.”56 The article reported that several participants in the videos were contacted for
23   comment, and they said they had no idea how their videos became available online.57
24                    Zoom Meetings Have Been Frequently Invaded by Malicious Actors
25
     51
        https://blog.zoom.us/wordpress/2019/11/26/zoom-connector-resolved-security-issue/
26   52
        https://www.washingtonpost.com/technology/2020/04/03/thousands-zoom-video-calls-left-exposed-open-web/
     53
        https://www.washingtonpost.com/technology/2020/04/03/thousands-zoom-video-calls-left-exposed-open-web/
27   54
        https://www.washingtonpost.com/technology/2020/04/03/thousands-zoom-video-calls-left-exposed-open-web/
     55
        https://www.washingtonpost.com/technology/2020/04/03/thousands-zoom-video-calls-left-exposed-open-web/
28   56
        https://www.washingtonpost.com/technology/2020/04/03/thousands-zoom-video-calls-left-exposed-open-web/
     57
        https://www.washingtonpost.com/technology/2020/04/03/thousands-zoom-video-calls-left-exposed-open-web/
                                              11
                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      CASE NO. 5:20-CV-2893
                 Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 13 of 24




 1              58.     Zoom created a default setting that permits all meeting participants to share their
 2   screens. As a result, attackers have had the ability to send any image or material to all participants in a
 3   meeting.
 4              59.     This led to such common abuse that various reports have noted a trend in what is now
 5   known as “Zoombombing,” a practice in which attackers join Zoom meetings and then broadcast
 6   indecent content, hate symbols, or other shocking images.
 7              60.     Zoombombers can not only access meetings through publicly shared meeting links, but
 8   may also access them by using automated software that attempts possible Zoom Meeting IDs.58 Each
 9   Zoom conference call is assigned a Meeting ID that consists of 9 to 11 digits. Hackers can simply
10   automate the guessing of random IDs within that space of digits. Security experts at Check Point
11   Research found they could predict about four percent of randomly generated Meeting IDs. The Check
12   Point researchers said enabling passwords on each meeting was the only thing that prevented them
13   from randomly finding a meeting. As one security article put it, “a crazy number of meetings . . . are
14   not being protected by a password.”59
15              61.     Zoom had also failed to block repeated attempts to scan for meeting IDs. And Zoom
16   software automatically indicated whether a meeting ID was valid or invalid, which had the effect of
17   facilitating would-be Zoombombers in their efforts to access meetings.
18              62.     Trent Lo, a security professional, worked with others to demonstrate the ability to access
19   Zoom meeting room information without having to log in. Lo said Zoombombers could thus readily
20   find approximately 100 meetings per hour, and with added resources, would-be Zoombommbers “could
21   probably discover most of the open Zoom meetings on any given day.” Per Lo, his success rate of
22   opening a random meeting of 14 percent. Only password-protected meetings could not be accessed. But
23   Zoom had not previously enabled passwords by default in all meetings.
24
25
26
27
28   58
          https://krebsonsecurity.com/2020/04/war-dialing-tool-exposes-zooms-password-problems/
     59
          https://krebsonsecurity.com/2020/04/war-dialing-tool-exposes-zooms-password-problems/
                                                12
                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                        CASE NO. 5:20-CV-2893
               Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 14 of 24




 1                                         Zoom Sent User Data to Facebook
 2           63.      On March 26, 2020, an article revealed that the Zoom iOS app shared user data with
 3   Facebook—even if a user did not have a Facebook account.60
 4           64.      Zoom used Facebook’s software development kits (SDK), which allow developers to
 5   send analytics data to Facebook. After a user downloaded Zoom, Zoom notified Facebook when a user
 6   opened Zoom and provided information on the user’s cell phone, time zone and city, phone carrier, and
 7   a unique advertiser identifier.61
 8           65.      Following publication of the article, Zoom admitted it was sharing information with
 9   Facebook. While Zoom claimed that the practice was for the convenience of users,62 Facebook’s terms
10   required that Zoom “provide[ ] robust and sufficiently prominent notice to [its] users regarding the
11   Customer Data collection, sharing and usage.”63
12           66.      Zoom’s privacy policy, however, did not disclose all of the information Zoom shared
13   with Facebook.64 While the policy disclose it sent Facebook profile information to Facebook when a
14   user logged into Zoom using their Facebook login, the policy did not disclose the additional data that
15   Zoom sent to Facebook about its users.
16                             Zoom’s Acknowledged Security and Privacy Failures
17           67.      Zoom has known about its security and privacy failings for quite some time. For
18   example, DropBox has long been so concerned with Zoom’s security flaws that since 2018, DropBox
19   has invested in finding problems with Zoom’s software, having its own engineers confirm those
20   problems, and then reporting them to Zoom.65 Nevertheless, Zoom continued to market its services as
21   secure and private until recently.
22
23
24   60
        https://www.vice.com/en_us/article/k7e599/zoom-ios-app-sends-data-to-facebook-even-if-you-dont-have-a-facebook-
     account
25   61
        https://www.vice.com/en_us/article/k7e599/zoom-ios-app-sends-data-to-facebook-even-if-you-dont-have-a-facebook-
     account
26   62
        https://blog.zoom.us/wordpress/2020/03/27/zoom-use-of-facebook-sdk-in-ios-client/
     63
        https://www.vice.com/en_us/article/k7e599/zoom-ios-app-sends-data-to-facebook-even-if-you-dont-have-a-facebook-
27   account
     64
        https://www.vice.com/en_us/article/k7e599/zoom-ios-app-sends-data-to-facebook-even-if-you-dont-have-a-facebook-
28   account
     65
        https://www.nytimes.com/2020/04/20/technology/zoom-security-dropbox-hackers.html
                                              13
                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      CASE NO. 5:20-CV-2893
               Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 15 of 24




 1           68.      Yuan, Zoom’s CEO, finally acknowledged on April 1, 2020, “[W]e recognize that we
 2   have fallen short of the community’s – and our own – privacy and security expectations.” In the same
 3   blog post, Zoom promised to “enact[] a feature freeze [for the next 90 days], effective[] immediately,
 4   and shift[] all our engineering resources to focus on our biggest trust, safety, and privacy issues.”
 5   Several days later, Yuan reiterated, “I really messed up,” adding “we need to slow down and think
 6   about privacy and security first.”66
 7           69.      Despite Zoom’s sudden interest in upgrading its security and privacy, the public outcry
 8   and investigations continue to grow. On March 30, 2020, the FBI issued a warning about
 9   videoconferencing hijacking prompted by incidents on Zoom’s platform.67 A group of 19 House
10   Democrats sent Zoom a letter on April 3, 2020, “requesting detailed information on how Zoom
11   safeguards consumer privacy.”68 The letter raised concern that “[a]s consumers turn to Zoom for
12   business meetings, remote consultations with psychologists, or even virtual happy hours with friends,
13   they may not expect Zoom to be collecting and using so much of their information.” The letter raised
14   concern with the security and privacy implications of several specific Zoom features. The letter
15   included specific questions as to these functions and how much notice Zoom provides consumers
16   regarding the functions, as well as more general questions regarding Zoom’s data collection and use
17   practices. At least 27 U.S. attorney general’s offices are also investigating Zoom’s privacy and security
18   failures.69
19           70.      In response, Google, Tesla, SpaceX, the New York City Department of Education, and
20   the Taiwanese, Australian, and German governments, amongst others, have all banned employees from
21   using Zoom until its security practices improve.70 The U.S. Senate similarly asked its members to avoid
22   using Zoom.71
23
     66
        https://www.wsj.com/articles/zoom-ceo-i-really-messed-up-on-security-as-coronavirus-drove-video-tools-appeal-
24   11586031129?st=jmn0xqiy1ea3c63&mod=openfreereg
     67
        https://www.fbi.gov/contact-us/field-offices/boston/news/press-releases/fbi-warns-of-teleconferencing-and-online-
25   classroom-hijacking-during-covid-19-pandemic
     68
        https://mcnerney.house.gov/sites/mcnerney.house.gov/files/Letter%20to%20Zoom_04.03.2020.pdf
26   69
        https://www.wsj.com/articles/zoom-ceo-i-really-messed-up-on-security-as-coronavirus-drove-video-tools-appeal-
     11586031129?st=jmn0xqiy1ea3c63&mod=openfreereg
27   70
        https://www.zdnet.com/article/make-sure-your-zoom-meetings-are-safe-by-doing-these-10-things/;
     https://www.wsj.com/articles/zoom-ceo-i-really-messed-up-on-security-as-coronavirus-drove-video-tools-appeal-
28   11586031129?st=jmn0xqiy1ea3c63&mod=openfreereg
     71
        https://www.businessinsider.com/senate-warns-against-zoom-2020-4
                                               14
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                       CASE NO. 5:20-CV-2893
                  Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 16 of 24




 1              71.      Nevertheless, Zoom continues to offer video conferencing services subject to privacy
 2   and security concerns. On April 15, 2020, Motherboard reported that hackers are selling information on
 3   two unknown Zoom vulnerabilities, one for Windows and one for MacOS.72 According to a veteran of
 4   the cybersecurity industry, the Windows exploit is “[p]erfect for industrial espionage.” It was
 5   reportedly on the market for $500,000.
 6                                               PLAINTIFF’S EXPERIENCE
 7              72.      Plaintiff Stacey Simins is a resident of Austin, Texas. Ms. Simins own a dance studio,
 8   where she teaches burlesque dance and pole dance. Ms. Simins’s studio was closed to in-person classes
 9   as a result of the state’s shelter-in-place order due to COVID-19.
10              73.      Ms. Simins began using Zoom on or about March 18, 2020. Ms. Simins purchased a
11   paid Zoom license in order to provide practice sessions for her clients. Privacy and security are very
12   important to Ms. Simins, and she expected Zoom to be private and secure.
13              74.      Prior to purchasing Zoom, Ms. Simins went to Zoom’s plans and pricing webpage,
14   which included a description of Zoom’s security features. Specifically, Ms. Simins saw that the plans
15   and pricing webpage listed security features, including encryption. Ms. Simins also saw that the admin
16   feature controls, listed under the Pro license, included enabling cloud recording, which she assumed
17   was secure. After viewing these representations, and believing Zoom to be secure, Ms. Simins
18   purchased a pro account.
19              75.      After Ms. Simins began using Zoom, uninvited men joined some of her classes on
20   Zoom. The attackers were intimidating and harassing to Ms. Simins’s clients. On at least one occasion,
21   Ms. Simins had to cancel a session as a result.
22              76.      As a result, several of Ms. Simins’s students have refused to join more classes because
23   of their fear over future incidents. Ms. Simins’s business has suffered as a result.
24              77.      Ms. Simins continues to pay for Zoom, but she continues to worry about Zoom’s
25   security flaws.
26              78.      Had Ms. Simins known about Zoom’s security flaws prior to purchasing it, she would
27   not have paid for Zoom.
28
     72
          https://www.vice.com/en_us/article/qjdqgv/hackers-selling-critical-zoom-zero-day-exploit-for-500000
                                                 15
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                         CASE NO. 5:20-CV-2893
              Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 17 of 24




 1                                     CLASS ACTION ALLEGATIONS
 2          79.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this action
 3   on behalf of herself and the following proposed Class and Subclass:
 4          Class
 5          All persons and entities in the United States who have used Zoom Meetings.
 6          Subclass
 7          All persons and entities in the United States who have purchased one or more Zoom Meeting
 8          plans.
 9          Excluded from the proposed Class and Subclass are Zoom; any affiliate, parent, or subsidiary of
10   Zoom; any entity in which Zoom has a controlling interest; any officer, director, or employee of Zoom;
11   any successor or assign of Zoom; anyone employed by counsel in this action; any judge to whom this
12   case is assigned, his or her spouse; and any members of the judge’s staff.
13          80.      The above proposed class definitions suffice because they use objective characteristics;
14   class membership turns on objective criteria including whether someone used (or purchased a plan to
15   use) Zoom Meetings. Documents and information identifying Class and Subclass members are in
16   Defendant’s possession, custody, and control.
17          81.      Numerosity. Zoom Meetings has been used by millions of users making the members of
18   the proposed Class and Subclass too numerous to practically join in a single action. Class and Subclass
19   members may be notified of the pendency of the action by mail or email, supplemented by published
20   notice (if deemed necessary or appropriate by the Court).
21          82.      Commonality and Predominance. Common questions of law and fact exist as to all
22   proposed members of the Class and Subclass and predominate over questions affecting only individual
23   Class or Subclass members. These common questions include:
24                a. Whether Zoom in fact made representations about the privacy and security of Zoom
25                   Meetings, including with respect to encryption;
26                b. Whether Zoom’s representations about privacy and security of Zoom Meetings,
27                   including with respect to encryption, were false or misleading;
28

                                             16
                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                     CASE NO. 5:20-CV-2893
              Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 18 of 24




 1                c. Whether Zoom knew about privacy and security flaws affecting Zoom Meetings but
 2                   failed to disclose or actively concealed those flaws from the public;
 3                d. Whether the information Zoom represented, failed to disclose, and concealed was
 4                   material because it would be important to a reasonable person;
 5                e. Whether Zoom misrepresented or concealed information with the intent to defraud Class
 6                   and Subclass members;
 7                f. Whether Zoom was unjustly enriched at the expense of Plaintiff and Class and Subclass
 8                   members;
 9                g. Whether Plaintiff and the Class and Subclass are entitled to injunctive relief; and
10                h. Whether Plaintiff and the Class and Subclass members are entitled to damages,
11                   restitution, or disgorgement.
12          83.      Typicality. Plaintiff’s claims are typical of the claims of the proposed Class and
13   Subclass. Plaintiff and the members of the proposed Class and Subclass all used or purchased the use of
14   Zoom Meetings with the same flaws impacting security and privacy, giving rise to substantially the
15   same claims.
16          84.      Adequacy. Plaintiff is an adequate representative of the proposed Class and Subclass
17   because her interests do not conflict with the interests of the members of the Class and Subclass she
18   seeks to represent. Plaintiff has retained counsel who are competent and experienced in complex class
19   action litigation, and who will prosecute this action vigorously on Class and Subclass members’ behalf.
20          85.      Superiority. A class action is superior to other available means for the fair and efficient
21   adjudication of this dispute. The injury suffered by each Class and Subclass member, while meaningful
22   on an individual basis, is not of such magnitude as to make the prosecution of individual actions against
23   Zoom economically feasible. Even if Class and Subclass members themselves could afford such
24   individualized litigation, the court system could not. In addition to the burden and expense of managing
25   many related actions, individualized litigation presents a potential for inconsistent or contradictory
26   judgments. Individualized litigation increases the delay and expense to all parties and the court system
27   presented by the legal and factual issues of the case. By contrast, a class action presents far fewer
28

                                             17
                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                     CASE NO. 5:20-CV-2893
              Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 19 of 24




 1   management difficulties and provides the benefits of single adjudication, economy of scale, and
 2   comprehensive supervision by a single court.
 3          86.      In the alternative, the proposed Class and Subclass may be certified because:
 4                a. the prosecution of separate actions by the individual members of the proposed Class and
 5                   Subclass would create a risk of inconsistent adjudications, which could establish
 6                   incompatible standards of conduct for Zoom;
 7                b. the prosecution of individual actions could result in adjudications, which as a practical
 8                   matter, would be dispositive of the interests of non-party Class and Subclass members or
 9                   which would substantially impair their ability to protect their interests; and
10                c. Zoom has acted or refused to act on grounds generally applicable to the proposed Class
11                   and Subclass, thereby making appropriate final and injunctive relief with respect to the
12                   members of the proposed Class and Subclass as a whole.
13                                  FIRST CAUSE OF ACTION
                   VIOLATION OF THE CALIFORNIA UNFAIR COMPETITION LAW,
14                             Cal. Bus. & Profs. Code § 17200, et seq.
                                      (On Behalf of the Class)
15
            87.      Plaintiff and the Class incorporate by reference each preceding and succeeding
16
     paragraph as though fully set forth at length herein.
17
            88.      Zoom has violated and continues to violate California’s Unfair Competition Law, Cal.
18
     Bus. & Prof. Code § 17200, et seq., which prohibits unlawful, unfair, and fraudulent business acts and
19
     practices.
20
            89.      Zoom’s acts and practices, as alleged in this complaint, constitute unlawful, unfair, and
21
     fraudulent business acts and practices, in violation of the Unfair Competition Law. In particular, Zoom
22
     represented and cultivated the expectation among Zoom Meetings users that the video-conferencing
23
     service was private and secure (including due to represented levels of encryption), when in reality those
24
     representations were false and misleading; Zoom also knew but failed to disclose and concealed that
25
     various flaws in Zoom Meetings undermined the security and privacy of the meetings.
26
            90.      Zoom’s business acts and practices are unlawful in that they violate the California
27
            Consumers Legal Remedies Ac, Cal. Civ. Code § 1750, et seq., for the reasons set forth below.
28

                                             18
                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                     CASE NO. 5:20-CV-2893
                Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 20 of 24




 1          91.      Zoom’s conduct also constitutes unfair business practices for at least the following
 2   reasons:
 3                a. The gravity of harm to Plaintiff and Class members from Zoom’s acts and practices far
 4                   outweighs any legitimate utility of that conduct;
 5                b. Zoom’s conduct is immoral, unethical, oppressive, unscrupulous, or substantially
 6                   injurious to Plaintiff and Class members; and
 7                c. Zoom’s conduct undermines or violates the stated policies underlying the Consumers
 8                   Legal Remedies Act, Cal. Civ. Code § 1750, et seq., namely, to protect consumers
 9                   against unfair and sharp business practices relating to the sale of goods and services in
10                   the marketplace.
11          92.      Zoom’s acts and practices also constitute fraudulent practices in that they are likely to
12   deceive a reasonable person. As described above, Zoom made false and misleading representations
13   concerning the security and privacy of Zoom Meetings, including with respect to encryption levels, and
14   also knowingly failed to disclose and actively concealed information about flaws that undermined the
15   security and privacy of Zoom Meetings. As Zoom knew, its knowledge was exclusive to the company
16   and was not generally known to the public or to Zoom users, and had Zoom disclosed what it knew,
17   Plaintiff, Class members, and other reasonable persons would not have used or purchased Zoom
18   Meetings or would have paid significantly less.
19          93.      As a direct and proximate result of Zoom’s business practices, Plaintiff suffered injury
20   in fact and lost money or property, because she purchased a Zoom Meetings plan that was worth less
21   than what Plaintiff (and others) paid due to Zoom’s material misrepresentations and nondisclosures.
22          94.      Plaintiff and Class members are entitled to restitution and equitable relief, including an
23   order directing Zoom to cease its misrepresentations, cease its unlawful nondisclosures, and to provide
24   improved security and privacy in connection with Zoom Meetings.
25
26
27
28

                                             19
                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                     CASE NO. 5:20-CV-2893
                Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 21 of 24




 1                             SECOND CAUSE OF ACTION
             VIOLATION OF THE CALIFORNIA CONSUMERS LEGAL REMEDIES ACT,
 2                              Cal. Civ. Code § 1750, et seq.
                                 (On Behalf of the Subclass)
 3
 4          95.      Plaintiff and the Subclass incorporate by reference each preceding and succeeding
 5   paragraph as though fully set forth at length herein.
 6          96.      Zoom is a “person” within the meaning of Civil Code §§ 1761(c) and 1770, and has
 7   provided “services” within the meaning of Civil Code §§ 1761(b) and 1770.
 8          97.      Plaintiff and identifiable members of the proposed Subclass are “consumers” within the
 9   meaning of Civil Code §§ 1761(d) and 1770, and have engaged in a “transaction” within the meaning
10   of Civil Code §§ 1761(e) and 1770.
11          98.      Zoom’s acts and practices, which were intended to result and which did result in the sale
12   of Zoom Meetings, violate § 1770 of the Consumers Legal Remedies Act for at least the following
13   reasons:
14                a. Zoom represents that its video-conferencing services had characteristics, uses, or
15                   benefits which they do not have;
16                b. Zoom advertises its goods with intent not to sell them as advertised;
17                c. Zoom represents that its video-conferencing services are of a particular standard, quality,
18                   or grade when they are not;
19                d. Zoom represents that a transaction conferred or involved rights, remedies, or obligations
20                   which they do not;
21                e. Zoom represents that its goods have been supplied in accordance with a previous
22                   representation when they have not; and
23                f. Zoom fails to disclose material information within its exclusive knowledge and actively
24                   conceals material information.
25          99.      As described above, Zoom sold video-conferencing services to Subclass members while
26   misrepresenting the security and privacy of those services and while failing to disclose and concealing
27   known flaws that undermined the security and privacy of the meetings.
28

                                             20
                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                     CASE NO. 5:20-CV-2893
              Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 22 of 24




 1          100.    Had Zoom not made those misrepresentations and concealed information, but instead
 2   adequately disclosed what it knew, Plaintiff, members of the proposed Subclass, and reasonable
 3   consumers would not have purchased or would have paid less for Zoom Meetings.
 4          101.    Pursuant to the provisions of Cal. Civ. Code § 1782(a), Plaintiff will send a notice letter
 5   to Zoom to provide it with the opportunity to correct its business practices, and may amend this
 6   complaint to add a claim for damages should Zoom not do so.
 7          102.    Pursuant to California Civil Code § 1780, Plaintiff seeks appropriate injunctive relief
 8   and reasonable attorney’s fees and costs.
 9                                        THIRD CAUSE OF ACTION
                                                   FRAUD
10                                         (On Behalf of the Subclass)
11          103.    Plaintiff and the Subclass incorporate by reference each preceding and succeeding
12   paragraph as though fully set forth at length herein.
13          104.    As detailed above, Zoom made false and misleading representations concerning the
14   security and privacy of Zoom Meetings, including with respect to encryption levels, and also
15   knowingly failed to disclose and actively concealed information about flaws that undermined the
16   security and privacy of Zoom Meetings. As Zoom knew, its knowledge was exclusive to the company
17   and was not generally known to the public or to Zoom users.
18          105.    Zoom knew that the privacy and security of its video-conferencing service was
19   materially worse than it represented and what Subclass members reasonably expected.
20          106.    Zoom intended that Plaintiff and Subclass members rely on its representations and
21   nondisclosures concerning security and privacy.
22          107.    The information Zoom misrepresented and concealed was material in that it was
23   important to reasonable persons, and Plaintiff and Subclass members relied on the misrepresentations
24   and nondisclosures to their detriment. As a result, Plaintiff and Subclass members purchased Zoom
25   Meetings they would not otherwise have purchased or paid significantly more for Zoom Meetings than
26   they otherwise would have.
27          108.    Plaintiff seeks an award of all available damages.
28

                                            21
                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                    CASE NO. 5:20-CV-2893
              Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 23 of 24




 1                                        FOURTH CAUSE OF ACTION
                                            UNJUST ENRICHMENT,
 2                                          (On Behalf of the Subclass)
 3          109.     Plaintiff and the Subclass incorporate by reference each preceding and succeeding
 4   paragraph as though fully set forth at length herein.
 5          110.     Plaintiff also seeks restitution in quasi contract.
 6          111.     Zoom’s misrepresentations and nondisclosures made its video-conferencing service
 7   appear more secure and private than it really was—leading Plaintiff and the Subclass to pay more
 8   money to Zoom than they otherwise would have paid.
 9          112.     Zoom knew about, accepted, and benefited from Plaintiff’s and Subclass members’
10   purchase of these video services.
11          113.     Under the circumstances, it would be inequitable for Zoom to benefit from its non-
12   secure and non-private Zoom Meetings.
13          114.     To avoid injustice, Plaintiff and the Subclass accordingly seeks restitution and
14   disgorgement of profits in an amount to be proven at trial.
15                                            PRAYER FOR RELIEF
16          WHEREFORE, Plaintiff Simins, on behalf of herself and the Class and Subclass, seeks the
17   following relief:
18          A. An order certifying this action as a class action under Fed. R. Civ. P. 23, defining the Class
19   and Subclass as requested herein, appointing Gibbs Law Group LLP as Class Counsel, and finding that
20   Plaintiff is a proper representative of the Class and Subclass requested herein.
21          B.     Plaintiff requests injunctive relief. Awarding injunctive and other equitable relief as is
22   necessary to protect the interests of the Class and Subclass, including order directing Zoom to cease its
23   misrepresentations, cease its unlawful nondisclosures, and to provide improved security and privacy in
24   connection with Zoom Meetings.
25          C.       Plaintiff also requests damages, restitution, attorneys’ fees, statutory costs, and such
26   other and further relief as is just and proper (except that Plaintiff does not currently seek monetary
27   relief under the Consumers Legal Remedies Act). Plaintiff seeks attorneys’ fees under California Code
28   of Civil Procedure 1021.5 and the Consumers Legal Remedies Act.

                                             22
                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                     CASE NO. 5:20-CV-2893
                Case 5:20-cv-02893-VKD Document 1 Filed 04/27/20 Page 24 of 24




 1                                              JURY DEMAND
 2          Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury for all issues so triable under
 3   the law.
 4
 5   DATED: April 27, 2020                         Respectfully submitted,
 6                                                 GIBBS LAW GROUP LLP
 7
                                                   By:     /s/ Eric H. Gibbs
 8
                                                   Eric H. Gibbs
 9                                                 Andre Mura
10                                                 Amanda M. Karl
                                                   Jeffrey Kosbie
11                                                 505 14th Street, Suite 1110
                                                   Oakland, California 94612
12
                                                   Telephone: (510) 350-9700
13                                                 Fax: (510) 350-9701
                                                   ehg@classlawgroup.com
14                                                 amm@classlawgroup.com
                                                   amk@classlawgroup.com
15
                                                   jbk@classlawgroup.com
16
                                                   Attorneys for Plaintiff and Proposed Class
17
18
19
20
21
22
23
24
25
26
27
28

                                            23
                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                    CASE NO. 5:20-CV-2893
